For Immediate Release For More Information Contact: David D. Stovall, President & CEO Habersham Bancorp (706) 778-1000 or (800) 822-0316 HABERSHAM BANCORP ANNOUNCES THIRD QUARTER EARNINGS CORNELIA, GA.October 23, 2007,Habersham Bancorp (NASDAQ: HABC) reports thirdquarter earnings of $854,776 or $.29per diluted share, a decrease of 44.24% when compared to third quarter earnings of $1,532,890 or $.51 per diluted share for the same period in 2006. Year-to-date earnings for the nine-month period ended September 30, 2007 was $2,873,560 or $.96 per diluted share, a decrease of 30.41%, when compared to year-to-date earnings of $4,129,389 or $1.39 per diluted share for the nine-month period ended September 30, 2006.The decrease in earnings for the third quarter and the nine-month period ended September 30, 2007 reflects increases in non-interest expenses of approximately $223,000 and $1,177,000, respectively.The increase in other non-interest expense consisted primarily of additional expenses in salary and employee benefits and occupancy costs.The Company’s net interest margin for the third quarter and first nine months of 2007 was 4.35% and 4.58%, respectively, compared to 5.32% and 5.11% for the third quarter and first nine months of 2006. Total assets of $506.0 million at September 30, 2007 reflect a decrease of $49.7 million or 8.94% from $555.7 million at December 31, 2006.At December 31, 2006, Habersham Bank had excess cash received from a short-term deposit invested in cash and due from banks and in federal funds sold.The excess cash of approximately $70.7 million was drawn down with the pay out of the deposited funds during the first quarter of 2007. The Company’s stock is listed on the Nasdaq Global Market under the symbol HABC. Any requests for information regarding the purchase or sale of the common stock can be addressed to:Sterne, Agee and Leach, Inc.; Paine Webber, Inc.; SunTrust Robinson-Humphrey Co., Inc.; AGS Securities, Inc; Wachovia Securities, Inc.; or First Tennessee, market makers for HABC. 1 HABERSHAM BANCORP FINANCIAL HIGHLIGHTS (Unaudited) (dollar amounts in thousands, except per share amounts) Three Months Ended Nine Months Ended Earnings Summary September 30, September 30, 2007 2006 2007 2006 Interest income $ 9,295 $ 9,123 $ 27,685 $ 25,345 Interest expense 4,396 3,472 12,495 9,407 Net interest income 4,899 5,651 15,190 15,938 Provision for loan losses 80 - 80 - Net interest income after provision for loan Losses 4,819 5,651 15,110 15,938 Other income 931 971 2,778 2,800 Investment securities gains (losses) - (7 ) 5 (13 ) Other expense 4,564 4,341 13,844 12,667 Earnings before income tax expense 1,186 2,274 4,049 6,058 Income tax expense 331 741 1,175 1,929 Net earnings $ 855 $ 1,533 $ 2,874 $ 4,129 Net earnings per share – basic $ .29 $ .52 $ .97 $ 1.41 Net earnings per share – diluted $ .29 $ .51 $ .96 $ 1.39 Weighted average number of common shares Outstanding 2,968,593 2,949,207 2,968,593 2,938,080 Weighted average number of common and common equivalent shares outstanding 2,968,593 2,993,256 2,982,240 2,979,394 Cash dividends declared per common share $ .10 $ .09 $ .30 $ .27 Balance Sheet Summary September 30, 2007 December 31, 2006 Total Assets $ 506,037 $ 555,738 Loans, net 351,272 342,816 Deposits 391,062 450,629 Stockholders’ Equity 57,386 55,564 2
